Citation Nr: 9903169	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  98-04 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left elbow 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

In a September 1994 Application for Compensation, and in an 
August 1998 Travel Board hearing, the appellant reported 
active service from September 1990 to April 1994.

A June 1995 rating decision denied service connection for low 
back and left elbow disorders.  A letter of the same month 
notified the appellant of that decision and advised him of 
his right to appeal.  He failed to file a timely appeal from 
the adverse decision, and it became final.  This appeal 
arises from a February 1998 rating decision by the Hartford, 
Connecticut, Regional Office (RO) which determined that new 
and material evidence had not been submitted to warrant 
reopening the claims.

The appellant testified at an August 1998 hearing before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
at the RO.


REMAND

The appellant contends that the RO erred by failing to reopen 
his claims for service connection for low back and left elbow 
disorders.  He maintains that he has disabilities of the low 
back and left elbow that were incurred in service.  However, 
a preliminary issue of a crucial nature precludes the Board 
from rendering a final decision at this time.

A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs must submit verification of 
dates of service and character of discharge.  38 C.F.R. 
§ 3.203(a).  If such evidence is not submitted with the 
claim, or if the evidence submitted is insufficient, the RO 
must obtain it.  38 C.F.R. § 3.203(c).  See, e.g., Laruan v. 
West, 11 Vet.App. 80, 82 (1998) (en banc).

In the present case, although the claims file does contain 
numerous service medical records, it does not appear that the 
appellant submitted a DD Form 214 to document the nature of 
his service and the character of his separation therefrom.  
Nor does the file appear to contain documentation that the RO 
secured the requisite verification from the relevant service 
department.  As noted above, the Board is unable to 
adjudicate this appeal without it.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the service 
department and obtain verification of the 
dates of the appellant's military service 
and the character of his discharge 
therefrom.

2.  When the above development has been 
completed, and all evidence obtained has 
been associated with the file, the claim 
should be reviewed by the RO.  If the 
decision remains adverse to the appellant 
in any way, he and his representative 
should be furnished with a Supplemental 
Statement of the Case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The appellant need take no 
action until he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals, or by the United States Court of 
Veterans Appeals, for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA ADJUDICATION PROCEDURE MANUAL M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 4 -


